DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 June 2020 and 15 March 2022 is being considered by the examiner. 

Claim Objections
Claim 14 objected to because of the following informalities:  
Claim 14’s “exceeds the a maximum power of the electric motor” should be -- exceeds the maximum power of the electric motor --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation "the maximum power" in “when the required power exceeds the maximum power of the electric motor, operating the electric motor with the maximum power”.  The term “maximum power” should be introduced as “a maximum power”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the maximum power" in “when the required power exceeds the maximum power of the electric motor, operating the electric motor with the maximum power”.  The term “maximum power” should be introduced as “a maximum power”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a steer-by-wire steering system for a motor vehicle" creates ambiguity because claim 16 depends on claim 9 due to carrying out claim 9’s method. It is unclear if the applicant it creating a new system or defining a system to carry out claim 9’s method.
Claim 16 recites the limitation " a steering gear, a signal processing unit, a feedback actuator to which a driver's request for a steering angle can be applied by a driver via a steering wheel" creates ambiguity because claim 16 depends on claim 9 due to carrying out claim 9’s method. It is unclear if the applicant it creating a new system or defining a system to carry out claim 9’s method.
Claim 16 recites the limitation " a feedback signal" creates ambiguity because claim 16 depends on claim 9 due to carrying out claim 9’s method. It is unclear if the applicant it creating a new system or defining a system to carry out claim 9’s method.
Claim 16 recites the limitation " a driving state of the motor vehicle" creates ambiguity because claim 16 depends on claim 9 due to carrying out claim 9’s method. It is unclear if the applicant it creating a new system or defining a system to carry out claim 9’s method.
Claim 16 recites the limitation " a device for transmitting signals" creates ambiguity because claim 16 depends on claim 9 due to carrying out claim 9’s method. It is unclear if the applicant it creating a new system or defining a system to carry out claim 9’s method.
Claim 16 recites the limitation " a setpoint position" creates ambiguity because claim 16 depends on claim 9 due to carrying out claim 9’s method. It is unclear if the applicant it creating a new system or defining a system to carry out claim 9’s method.
Claim 16 recites the limitation " a measured wheel steering angle" creates ambiguity because claim 16 depends on claim 9 due to carrying out claim 9’s method. It is unclear if the applicant it creating a new system or defining a system to carry out claim 9’s method.
Claim 16 recites the limitation " a control unit" creates ambiguity because claim 16 depends on claim 9 due to carrying out claim 9’s method. It is unclear if the applicant it creating a new system or defining a system to carry out claim 9’s method.
Claim 16 recites the limitation " a deflection of the steered wheels" creates ambiguity because claim 16 depends on claim 9 due to carrying out claim 9’s method. It is unclear if the applicant it creating a new system or defining a system to carry out claim 9’s method.
Because claims 9 and 12 are rejected under 112, all dependent claims, claims 10-11 and 13-15, are therefore rejected based on their dependency to claims 9 and 12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Publication Number 2018/0334184 A1) in view of Asai et al. (EP 1468900 A2, included in the IDS and Google Patent English translation provided). 
Regarding claim 9, Jin teaches a method of controlling a steer-by-wire steering system of a motor vehicle, the motor vehicle comprising (Jin: Para. 38; steer-by-wire (SBW)-type steering apparatus) a steering actuator configured to act on steered wheels of the motor vehicle, the steering actuator configured to be controlled electronically in accordance with a driver's steering request and cause a translatory movement of a steering rack to steer the wheels (Jin: Para. 32; a motor for generating an auxiliary steering power based on a control signal transmitted from the electronic control unit).
Jin doesn’t explicitly teach a feedback actuator which transmits reactions of the road to a steering wheel in the form of an aligning torque, wherein a setpoint position of the steering rack is determined in a signal processing unit on the basis of a steering wheel steering angle.
However Asai, in the same field of endeavor, teaches a feedback actuator which transmits reactions of the road to a steering wheel in the form of an aligning torque, wherein a setpoint position of the steering rack is determined in a signal processing unit on the basis of a steering wheel steering angle (Asai: Para. 5; reaction force motor applies a force in the reverse direction from the steering direction to the steering shaft).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Asai’s reaction force motor (Asai: Para. 5) into Jin’s reaction motor of a steer-by-wire system (Jin: Para. 38) in order to eliminate the deviation between the target steered when angle and the actual steered wheel angle of the steered wheels (Asai: Para. 42).
In the following limitation, Jin teaches said setpoint position is transmitted with an actual position of the steering rack or with a measured wheel steering angle as an actual value to a control unit which calculates therefrom a setpoint torque of the electric motor of the steering actuator (Jin: Para. 36, 43; the maximum range of the rack stroke may be limited using a function of the variable rack stroke system (VRS) to limit the amount of the steering power such that the steering wheel; a steering angle sensor for measuring a steering angle of the steering wheel; a sensor that is provided in the housing of a gearbox enclosing the rack bar so as to sense the position of the rack), providing for the control the following method steps: monitoring the power of the electric motor required to reach the determined setpoint position (Jin: Para. 35; limit the amount of the auxiliary steering power by setting a stroke range of the rack and to predetermine the limit of the auxiliary steering power in a linear form depending on the position of the rack, thereby performing control such that an applied steering power does not exceed the limit).
Jin doesn’t explicitly teach when the required power exceeds the maximum power of the electric motor, operating the electric motor with the maximum power. 
However, Jin is deemed to disclose an equivalent teaching. Jin includes a control for an applied steering power, creating a limit of the auxiliary steering power. The system controls the applied steering power so that the system's power does not exceed the limit (Jin: Para. 35). If the system has a power limit and a number that it ca not exceed, then any condition where the position of the rack would command a higher power due to the known relationship would have to only provide set power limit so that the applied steering power does not exceed the limit.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to not exceed a maximum power for the electric motor in order to prevent mechanical damage as well as discomfort to the drive (Jin: Para. 6). 
In the following limitation, Jin doesn’t explicitly teach increasing an aligning torque which is present at the steering wheel and counteracts the further rotation.
However Asai, in the same field of endeavor, teaches increasing an aligning torque which is present at the steering wheel and counteracts the further rotation (Asai: Para. 42;  position control section computes the deviations between the computed actual positions of the steered wheels T and the steered wheel position commands of the steered wheels T, multiplies the deviations by a predetermined gain required for the position control, and sends the multiplied values as torque commands ΔP to the torque distributing section).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Asai’s reaction force motor (Asai: Para. 5) into Jin’s reaction motor of a steer-by-wire system (Jin: Para. 38) in order to eliminate the deviation between the target steered when angle and the actual steered wheel angle of the steered wheels (Asai: Para. 42).
Regarding claim 10, Jin doesn’t explicitly teach wherein the increase in the torque which is present at the steering wheel is generated by the feedback actuator which applies a counter-torque, opposed to the steering command, into a steering shaft which is connected to the steering wheel.
However Asai, in the same field of endeavor, teaches wherein the increase in the torque which is present at the steering wheel is generated by the feedback actuator which applies a counter-torque, opposed to the steering command, into a steering shaft which is connected to the steering wheel (Asai: Para. 42;  position control section computes the deviations between the computed actual positions of the steered wheels T and the steered wheel position commands of the steered wheels T, multiplies the deviations by a predetermined gain required for the position control, and sends the multiplied values as torque commands ΔP to the torque distributing section).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Asai’s reaction force motor (Asai: Para. 5) into Jin’s reaction motor of a steer-by-wire system (Jin: Para. 38) in order to eliminate the deviation between the target steered when angle and the actual steered wheel angle of the steered wheels (Asai: Para. 42).
Regarding claim 11, Jin doesn’t explicitly teach wherein the increase in the torque which is present at the steering wheel is dimensioned such that an offset between the steering wheel steering angle and the wheel steering angle is reduced.
However Asai, in the same field of endeavor, teaches wherein the increase in the torque which is present at the steering wheel is dimensioned such that an offset between the steering wheel steering angle and the wheel steering angle is reduced (Asai: Para. 6-7, 42; control circuit performs feedback control such as position control to eliminate the deviation between the steered wheel position command based on the steering wheel angle detected by the steering wheel angle sensor and the actual position computed based on the rotation angle detected by the rotation angle sensor).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Asai’s reaction force motor (Asai: Para. 5) into Jin’s reaction motor of a steer-by-wire system (Jin: Para. 38) in order to eliminate the deviation between the target steered when angle and the actual steered wheel angle of the steered wheels (Asai: Para. 42).
Regarding claim 12, Jin teaches a method for controlling a steer-by-wire steering system for motor vehicles (Jin: Para. 38; steer-by-wire (SBW)-type steering apparatus) comprising a steering actuator which acts on the steered wheels, is controlled electronically in accordance with a driver's steering request and brings about a translatory movement of a steering rack in order to steer the wheels (Jin: Para. 4; detect a torque applied to a steering wheel by the driver, to output an electric signal proportional to the torque, to receive the electric signal by an electronic control unit (ECU), and to generate an auxiliary steering power proportional thereto, thereby moving a rack bar in the axial direction so as to perform a steering motion).
Jin doesn’t explicitly teach a feedback actuator which transmits reactions of the road to a steering wheel in the form of an aligning torque, wherein a setpoint position of the steering rack is determined in a signal processing unit on the basis of a steering wheel steering angle.
However Asai, in the same field of endeavor, teaches a feedback actuator which transmits reactions of the road to a steering wheel in the form of an aligning torque, wherein a setpoint position of the steering rack is determined in a signal processing unit on the basis of a steering wheel steering angle (Asai: Para. 42;  position control section computes the deviations between the computed actual positions of the steered wheels T and the steered wheel position commands of the steered wheels T, multiplies the deviations by a predetermined gain required for the position control, and sends the multiplied values as torque commands ΔP to the torque distributing section).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Asai’s reaction force motor (Asai: Para. 5) into Jin’s reaction motor of a steer-by-wire system (Jin: Para. 38) in order to eliminate the deviation between the target steered when angle and the actual steered wheel angle of the steered wheels (Asai: Para. 42).
Jin teaches said setpoint position is transmitted with an actual position of the steering rack or with a measured wheel steering angle as an actual value to a control unit which calculates therefrom a setpoint torque of the electric motor of the steering actuator (Jin: Para. 36, 43; the maximum range of the rack stroke may be limited using a function of the variable rack stroke system (VRS) to limit the amount of the steering power such that the steering wheel; a steering angle sensor for measuring a steering angle of the steering wheel; a sensor that is provided in the housing of a gearbox enclosing the rack bar so as to sense the position of the rack), wherein the following method steps for the control are provided: monitoring a power level of the electric motor which is required to reach the determined setpoint position (Jin: Para. 35; limit the amount of the auxiliary steering power by setting a stroke range of the rack and to predetermine the limit of the auxiliary steering power in a linear form depending on the position of the rack, thereby performing control such that an applied steering power does not exceed the limit).
Jin doesn’t explicitly teach when the required power exceeds the maximum power of the electric motor, operating the electric motor with the maximum power. 
However, Jin is deemed to disclose an equivalent teaching. Jin includes a control for an applied steering power, creating a limit of the auxiliary steering power. The system controls the applied steering power so that the system's power does not exceed the limit (Jin: Para. 35). If the system has a power limit and a number that it ca not exceed, then any condition where the position of the rack would command a higher power due to the known relationship would have to only provide set power limit so that the applied steering power does not exceed the limit.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to not exceed a maximum power for the electric motor in order to prevent mechanical damage as well as discomfort to the drive (Jin: Para. 6). 
Jin doesn’t explicitly teach reducing the change in the setpoint position of the steering rack over time, such that in a neutral position of the steering wheel the actual position of the steering rack corresponds to the setpoint position of the steering rack.
However Asai, in the same field of endeavor, teaches reducing the change in the setpoint position of the steering rack over time, such that in a neutral position of the steering wheel the actual position of the steering rack corresponds to the setpoint position of the steering rack (Asai: Para. 43, 60; torque distributing section divides the supplied torque command ΔP at a predetermined distribution ratio; the distribution ratio at the time of the start of the engine (starting time control mode) is 50:0; the reaction force motor applies a reaction torque to the steering wheel, in which the direction of the reaction torque is opposite to the steering direction).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Asai’s reaction force motor (Asai: Para. 5) into Jin’s reaction motor of a steer-by-wire system (Jin: Para. 38) in order to eliminate the deviation between the target steered when angle and the actual steered wheel angle of the steered wheels (Asai: Para. 42).
Regarding claim 13, Jin doesn’t explicitly teach wherein the control unit has a limiting device which limits the change in the setpoint position over time such that an offset which occurs between the setpoint position and actual position of the steering rack in the case of turning in is corrected again in the case of turning back.
However Asai, in the same field of endeavor, teaches wherein the control unit has a limiting device which limits the change in the setpoint position over time such that an offset which occurs between the setpoint position and actual position of the steering rack in the case of turning in is corrected again in the case of turning back (Asai: Para. 43, 60; torque distributing section divides the supplied torque command ΔP at a predetermined distribution ratio; the distribution ratio at the time of the start of the engine (starting time control mode) is 50:0; the reaction force motor applies a reaction torque to the steering wheel, in which the direction of the reaction torque is opposite to the steering direction).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Asai’s reaction force motor (Asai: Para. 5) into Jin’s reaction motor of a steer-by-wire system (Jin: Para. 38) in order to eliminate the deviation between the target steered when angle and the actual steered wheel angle of the steered wheels (Asai: Para. 42).
Regarding claim 14, Jin doesn’t explicitly teach increasing an aligning torque which is present at the steering wheel and counteracts the further rotation when the required power exceeds the a maximum power of the electric motor.
However, Jin is deemed to disclose an equivalent teaching. Jin includes a control for an applied steering power, creating a limit of the auxiliary steering power. The system controls the applied steering power so that the system's power does not exceed the limit (Jin: Para. 35). If the system has a power limit and a number that it ca not exceed, then any condition where the position of the rack would command a higher power due to the known relationship would have to only provide set power limit so that the applied steering power does not exceed the limit.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to not exceed a maximum power for the electric motor in order to prevent mechanical damage as well as discomfort to the drive (Jin: Para. 6). 
Regarding claim 15, Jin doesn’t explicitly teach wherein the increase in the torque which is present at the steering wheel is carried out by the feedback actuator which applies a counter- torque, opposed to the steering command, to a steering shaft which is connected to the steering wheel.
However Asai, in the same field of endeavor, teaches wherein the increase in the torque which is present at the steering wheel is carried out by the feedback actuator which applies a counter- torque, opposed to the steering command, to a steering shaft which is connected to the steering wheel (Asai: Para. 42;  position control section computes the deviations between the computed actual positions of the steered wheels T and the steered wheel position commands of the steered wheels T, multiplies the deviations by a predetermined gain required for the position control, and sends the multiplied values as torque commands ΔP to the torque distributing section).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Asai’s reaction force motor (Asai: Para. 5) into Jin’s reaction motor of a steer-by-wire system (Jin: Para. 38) in order to eliminate the deviation between the target steered when angle and the actual steered wheel angle of the steered wheels (Asai: Para. 42).
Regarding claim 16, Jin teaches a steer-by-wire steering system for a motor vehicle comprising: (Jin: Para. 38; steer-by-wire (SBW)-type steering apparatus) an electronically controllable steering actuator configured to act on steered wheels by means of a steering gear, a signal processing unit, a feedback actuator to which a driver's request for a steering angle can be applied by a driver via a steering wheel (Jin: Para. 4; detect a torque applied to a steering wheel by the driver, to output an electric signal proportional to the torque, to receive the electric signal by an electronic control unit (ECU), and to generate an auxiliary steering power proportional thereto, thereby moving a rack bar in the axial direction so as to perform a steering motion).
Jin doesn’t explicitly teach which outputs a feedback signal to the steering wheel in reaction to the driver's request and a driving state of the motor vehicle.
However Asai, in the same field of endeavor, teaches which outputs a feedback signal to the steering wheel in reaction to the driver's request and a driving state of the motor vehicle (Asai: Para. 5; reaction force motor applies a force in the reverse direction from the steering direction to the steering shaft).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Asai’s reaction force motor (Asai: Para. 5) into Jin’s reaction motor of a steer-by-wire system (Jin: Para. 38) in order to eliminate the deviation between the target steered when angle and the actual steered wheel angle of the steered wheels (Asai: Para. 42).
Jin teaches a device for transmitting signals, which transmits the driver's request to the signal processing unit (Jin: Para. 4; detect a torque applied to a steering wheel by the driver, to output an electric signal proportional to the torque, to receive the electric signal by an electronic control unit (ECU)), wherein the signal processing unit is configured to determine a setpoint position of the steering gear and transmits the setpoint position with an actual position of the steering rack or with a measured wheel steering angle as an actual value to a control unit which actuates the steering actuator in order to transform the driver's request into a deflection of the steered wheels (Jin: Para. 11, 36, 43; varying the limited rack stroke by detecting a steering angle of the vehicle and the operation of the electric power steering motor; the maximum range of the rack stroke may be limited using a function of the variable rack stroke system (VRS) to limit the amount of the steering power such that the steering wheel; a steering angle sensor for measuring a steering angle of the steering wheel; a sensor that is provided in the housing of a gearbox enclosing the rack bar so as to sense the position of the rack), wherein the steer-by-wire steering system is configured to carry out the method of claim 9 (Jin: Para. 13; an apparatus for controlling an electric power steering motor; effect of stably controlling the motion of the vehicle when an external force is applied thereto while minimizing the heterogeneity due to a sudden change in the steering of the vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663